DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.
Specification Amendments
	Proposed specification amendments were received on 6/8/2021. These proposed specification amendments are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallini (US 2016/0160922) in view of Steel (Wikipedia page, dated by Wayback Machine to 11/25/2017, url: <https://web.archive.org/web/20171125030542/https://en.wikipedia.org/wiki/Steel#Material_properties>) and Rolling-element bearing (Wikipedia page, dated by Wayback Machine to 11/22/2017, url: < https://web.archive.org/web/20171122095249/https://en.wikipedia.org/wiki/Rolling-element_bearing>).
Re 8, the embodiment of Figure 5 of Pallini discloses: a cam follower (fig 5) for a ram piston (214) and cam (260) for a necker machine (paragraph [0007]), the cam follower comprising: a shaft (390) extending from a first axial end (at 391) to a second axial end (at 396), the shaft having a first groove (393G) proximate to the first axial end, a shoulder (392) formed in the shaft between the first groove and the second axial end, and a first clip (393) radially engaging the first groove; a tire (300) defining an interior area, the tire having a flange (340A) extending radially inward from one axial end of the tire proximate the first axial end of the shaft and a second groove (375) extending radially outward at an opposite axial end of the tire, the composition of the tire consisting of a composite material (fig 5 illustrates 300 having a uniform cross-hatching which requires a single material; paragraph [0062] discloses material is acetal homopolymer); and a first roller bearing (330) and a second roller bearing (360), the first roller bearing having a first plurality of cylindrical rollers disposed between a first inner ring (350) and an outer ring (340), the second roller bearing having a second plurality of cylindrical rollers disposed between a second inner ring (380) and the outer ring (340), the outer ring extending at least partially into the interior area of the tire, wherein the first inner ring (350) axially abuts the first clip (393), the second inner ring axially abuts the shoulder (392), the outer ring axially abuts the flange (340A) and a second clip (340B) 
Pallini discloses multiple embodiments in Figures 1, 5, and 9. The rejection of Claim 8 is based primarily on the embodiment of Pallini disclosed in Figure 5. While paragraphs [0051], [0055] of Pallini contemplate additional modifications to the embodiment illustrated in Figure 5, Pallini does not clearly and unambiguously disclose that the embodiments of Pallini are usable or interchangeable, and thus Pallini is not interpreted as disclosing the totality of limitations of Claim 8 within a single embodiment. Therefore, the embodiment of Figure 5 of Pallini does not disclose: the composition of the tire consisting of a metallic material; a first ball bearing and a second ball bearing, the first ball bearing having a first plurality of spherical balls disposed between the first inner ring and a first outer ring, the second ball bearing having a second plurality of spherical balls disposed between the second inner ring and a second outer ring, the first outer ring and the second outer ring extending at least partially into the interior area of the tire, wherein the first inner ring axially abuts the second inner ring, the first outer ring axially abuts the second outer ring and the flange, and the second outer ring axially abuts the first outer ring and the second clip engaging the second groove.  

Steel (Wikipedia page) teaches: the use of steel, for the purpose of providing a material with high strength, high hardness, corrosion resistance, less proneness to metal fatigue, at low cost.
In re Leshin, 125 USPQ 416. Paragraph [0062] of Pallini discloses that the acetal homopolymer provides the benefits of long term fatigue resistance, creep resistance, bearing properties, and chemical resistance, which are the same/overlapping properties disclosed by Steel (Wikipedia page). In other words, Steel (Wikipedia page) teaches a material that is a substitute for the acetal homopolymer, and thus one of ordinary skill in the art is reasonably motivated to consider providing the tire of Figure 5 of Pallini as consisting of steel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the embodiment of Figure 5 of Pallini with: the composition of the tire consisting of a metallic material (specifically steel), as taught by Steel (Wikipedia page), for the purpose of providing a material with high strength, high hardness, corrosion resistance, less proneness to metal fatigue, at low cost.

The embodiment of Figure 9 of Pallini teaches: a first ball bearing (230) and a second ball bearing (260), the first ball bearing having a first plurality of spherical balls (254) disposed between the first inner ring (250) and a first outer ring (240), the second ball bearing having a second plurality of spherical balls (284) disposed between the second inner ring (280) and a second outer ring (270), the first outer ring and the second outer ring extending at least partially into the interior area of the tire (200), wherein the first inner ring (250) axially abuts the second inner ring (280), the first outer 
Paragraph [0051] of Pallini indicates that the embodiment of Figure 5 can be provided with ball bearings instead of cylindrical roller bearings, while paragraph [0055] of Pallini indicates that the one-piece, monolithic outer ring of the embodiment of Figure 5 can be provided as two, split pieces. Therefore, paragraphs [0051], [0055] explicitly contemplate providing Figure 5 of Pallini with first and second ball bearings and separate first and second outer rings. Furthermore, Rolling-element bearing (Wikipedia page) teaches that ball bearings have a higher load capacity and less friction while allowing for some misalignment between the inner and outer race rings within the ball bearing. Therefore, one of ordinary skill in the art is reasonably motivated to consider replacing the cylindrical roller bearings of the embodiment of Figure 5 of Pallini with the ball bearings taught by Figure 9 of Pallini. 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: simple substitution of one known element for another to obtain predictable results. In the instant case, the embodiment of Figure 5 of Pallini contained a device which differed from the claimed device by the substitution of the ball bearings of the embodiment of Figure 9 of Pallini. One of ordinary skill in the art could have substituted the known ball bearings of the embodiment of Figure 9 of Pallini for the cylindrical roller bearings of the embodiment of Figure 5 of Pallini to achieve predictable results, specifically that the ball bearings would allow for a higher load capacity and less friction while allowing for some misalignment between the inner and outer race rings 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the ball bearings of the embodiment of Figure 9 of Pallini for the roller bearings of the embodiment of Figure 5 of Pallini, and thus to have provided the embodiment of Figure 5 of Pallini with: a first ball bearing and a second ball bearing, the first ball bearing having a first plurality of spherical balls disposed between the first inner ring and a first outer ring, the second ball bearing having a second plurality of spherical balls disposed between the second inner ring and a second outer ring, the first outer ring and the second outer ring extending at least partially into the interior area of the tire, wherein the first inner ring axially abuts the second inner ring, the first outer ring axially abuts the second outer ring and the flange, and the second outer ring axially abuts the first outer ring and the second clip engaging the second groove; as taught by Figure 9 of Pallini and Rolling-element bearing (Wikipedia page), for the purpose of providing ball bearings that allow for a higher load capacity and less friction while allowing for some misalignment between the inner and outer race rings within the ball bearings, and because it is no more than the simple substitution of one known element for another to achieve predictable results.  See MPEP 2143(B).
Re 9, the resulting combination of the embodiment of Figure 5 in view of the embodiment of Figure 9 of Pallini discloses: a first seal (fig 9, 258 described as pair of seals) extending radially between the first inner ring (250) and the first outer ring (240), a second seal (fig 9 illustrates multiple seals 258) extending between the first inner ring and the first outer ring, a third seal (288) extending between the second inner ring and the second outer ring, and a fourth seal (fig 9 illustrates multiple seals 288) extending between the second inner ring and the second outer ring proximate to the second clip (fourth seal provided adjacent flange 277 within fig 9; substitution of ball bearing into fig 5 provides fourth seal adjacent clip 340B); wherein the second seal and the first seal sealing a first lubricant (paragraph [0067]) therebetween and the third seal and the fourth seal sealing a second lubricant (paragraph [0069]) therebetween.  
Re 10, the embodiment of Figure 5 of Pallini further discloses: wherein the first clip (fig 5, 393) is disposed at some depth in the first groove (393G) and the second clip (385) is disposed at the depth D1 (fig 8) in the second groove (375); the tire having a thickness T1 (fig 5 illustrates 300 has some radial thickness) and a crown radius R (paragraph [0009] describes tire as “crowned” which requires radius), the crown radius having an apex R', wherein the first inner ring and the second inner ring, are axially centered with respect to the apex R' (fig 5, dashed line by reference character coincides with apex, inner rings are centered on dashed line).
The embodiment of Figure 5 of Pallini is silent on the specific depth the first clip extends into the first groove, and thus the embodiment of Figure 5 of Pallini does not disclose: the first clip is disposed at the depth D1 in the first groove.

The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: use of a known technique to improve similar devices (methods, or products) in the same way. -In the instant case, the embodiment of Figure 5 of Pallini contained a "base" device upon which the claimed invention can be seen as an "improvement" by the inclusion of the specific fit between the first clip and the first groove as claimed. For example, while the second groove is not disposed within the shaft (because the second groove is disposed in the tire), the second groove and the first groove are comparable devices as each are grooves that receive clips that axially fix a bearing ring, and one of ordinary skill in the art recognizes that applying the same fit between the second clip and second groove to the first clip and first groove would provide the predictable result of optimizing the fit between the first clip and the first groove such that the first clip does not wear into and degrade the shaft. Therefore, one of ordinary skill in the art is reasonably motivated to apply the improvement related to the fit between the second clip and the second groove to the fit between the first clip and the first groove.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the embodiment of Figure 5 of Pallini with: the first clip is disposed at the depth D1 in the first groove, as taught by the fit between the second clip 
Re 11, the embodiment of Figure 5 of Pallini further discloses: wherein a ratio of the depth D1 to the tire thickness T1 has some value.
The embodiment of Figure 5 of Pallini is silent on the specific tire thickness T1 and thus the embodiment of Figure 5 of Pallini does not disclose: the ratio of the depth D1 to the tire thickness T1 is between 0.17 and 0.19.
Paragraph [0061] of Pallini demonstrates that one of ordinary skill in the art is already motivated to optimize the feature of the depth D1 (see also fig 8 of Pallini), and the instant application does not demonstrate that the claimed range is critical or produces unexpected results. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, because Pallini already demonstrates the motivation to optimize the claimed range and because the instant application does not demonstrate that the claimed range is critical or produces unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the embodiment of 
Re 14, the embodiment of Figure 5 of Pallini discloses: wherein the shaft includes a hollow portion (hexagonal socket within fig 5 corresponding to 95 within fig 1 and 295 within fig 9).  
Re 15, the resulting combination of the embodiment of Figure 5 in view of the embodiment of Figure 9 of Pallini discloses: the ram piston (fig 3, 214) for the necker machine comprising a first cam follower of claim 8 (disclosed by resulting combination, see above) and a second cam follower of claim 8 (fig 4 illustrates multiple cam followers 222A,B).  
Re 16, the resulting combination of the embodiment of Figure 5 in view of the embodiment of Figure 9 of Pallini discloses: wherein the first cam follower has a first duty cycle (duty cycle inherent to cam follower), a bearing loading capacity (inherent to cam follower) being selected based on the first duty cycle.  
Re 17, the resulting combination of the embodiment of Figure 5 in view of the embodiment of Figure 9 of Pallini discloses: wherein the second cam follower has a second duty cycle (inherent to cam follower), a bearing loading capacity (inherent to cam follower) being selected based on the second duty cycle.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallini (US 2016/0160922) in view of Steel (Wikipedia page, dated by Wayback Machine to 11/25/2017, url: <https://web.archive.org/web/20171125030542/https://en.wikipedia.org/wiki/Steel#Material_properties>) and Rolling-element bearing (Wikipedia page, dated by Wayback Machine to 11/22/2017, url: < https://web.archive.org/web/20171122095249/https://en.wikipedia.org/wiki/Rolling-element_bearing>), as applied to Claim 10, in view of Herber (US 6,267,510).
Re 12, the resulting combination of the embodiment of Figure 5 in view of the embodiment of Figure 9 of Pallini discloses the limitations of Claim 10 (see rejection above).
The embodiment of Figure 5 of Pallini further discloses: wherein a ratio of tire thickness T1 to a pitch radius PR of at least one of the bearings has some value (tire having thickness is inherent; pitch radius is inherent; and thus ratio must be inherent because it is based on other inherent features).
The embodiment of Figure 5 of Pallini is silent on the specific tire thickness T1 and the specific pitch radius, and thus the embodiment of Figure 5 of Pallini does not disclose: the ratio of tire thickness T1 to the pitch radius PR of at least one of the bearings is between 0.18 and 0.19.
Herber (US 6,267,510) demonstrates that one of ordinary skill in the art is already motivated to optimize the specific pitch radius, for the purpose of providing a thick-walled outer ring that optimizes the maximum Hertzian stress arising within the device (column 1, lines 53-58). In other words, Herber demonstrates that modifying the thickness of the tire and the pitch radius produces predictable benefits, and the instant application does not demonstrate that the claimed range is critical or produces unexpected results. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallini (US 2016/0160922) in view of Steel (Wikipedia page, dated by Wayback Machine to 11/25/2017, url: <https://web.archive.org/web/20171125030542/https://en.wikipedia.org/wiki/Steel#Material_properties>) and Rolling-element bearing (Wikipedia page, dated by Wayback Machine to 11/22/2017, url: < https://web.archive.org/web/20171122095249/https://en.wikipedia.org/wiki/Rolling-element_bearing>), as applied to Claim 10, in view of Interference fit (Wikipedia page, dated by Wayback Machine to 12/18/2017, url:< https://web.archive.org/web/20171218194034/https://en.wikipedia.org/wiki/Interference_fit>).
Re 13, the resulting combination of the embodiment of Figure 5 in view of the embodiment of Figure 9 of Pallini discloses the limitations of Claim 10 (see rejection above).
The embodiment of Figure 5 of Pallini further discloses: a distance R1 (fig 6A, half of D1) defined between an exterior surface of the first outer ring to a shaft axis A 
The embodiment of Figure 5 of Pallini discloses the interference fit in a single value defined with units (0.013 to 0.014 inches) as opposed to a ratio (which would not include units). Furthermore, the embodiment of Figure 5 of Pallini is silent on specific values for R1 and R2, and thus there is insufficient disclosure within Pallini to conclude that Pallini discloses any particular ratio. Therefore, Figure 5 of Pallini does not disclose: the ratio of R1 to R2 is between 1.000 and 1.015.  
Paragraph [0064] of Pallini discloses a specific value for the interference fit, and thus paragraph [0064] of Pallini demonstrates that one of ordinary skill in the art is already motivated to optimize the interference fit and thus the ratio of R1 to R2. Furthermore, Interference fit (Wikipedia page) demonstrates that it is well-known to one of ordinary skill in the art to optimize interference fits, and the instant application does not demonstrate that the claimed range is critical or produces unexpected results. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, because Pallini and Interference fit (Wikipedia page) demonstrate the motivation to optimize the claimed range and because the instant application does not demonstrate that the claimed range is critical or produces unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the embodiment of Figure 5 of Pallini, through routine experimentation, with: the ratio of R1 to R2 is between 1.000 and 1.015.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallini (US 2016/0160922) in view of Steel (Wikipedia page, dated by Wayback Machine to 11/25/2017, url: <https://web.archive.org/web/20171125030542/https://en.wikipedia.org/wiki/Steel#Material_properties>), Rolling-element bearing (Wikipedia page, dated by Wayback Machine to 11/22/2017, url: < https://web.archive.org/web/20171122095249/https://en.wikipedia.org/wiki/Rolling-element_bearing>), Herber (US 6,267,510), and Interference fit (Wikipedia page, dated by Wayback Machine to 12/18/2017, url:< https://web.archive.org/web/20171218194034/https://en.wikipedia.org/wiki/Interference_fit>).
Re 25, the embodiment of Figure 5 of Pallini discloses: a cam follower (fig 5) for a ram piston (214) and cam (260) for a necker machine (paragraph [0007]), the cam follower comprising: a shaft (390) extending from a first axial end (at 391) to a second axial end (at 396), the shaft having a first groove (393G) proximate to the first axial end, a shoulder (392) formed in the shaft between the first groove and the second axial end, and a first clip (393) radially engaging the first groove; a tire (300) defining an interior area, the tire having a flange (340A) extending radially inward from one axial end of the tire proximate the first axial end of the shaft and a second groove (375) extending radially outward at an opposite axial end of the tire, the composition of the tire consisting of a composite material (fig 5 illustrates 300 having a uniform cross-hatching which requires a single material; paragraph [0062] discloses material is acetal homopolymer); and a first roller bearing (330) and a second roller bearing (360), the first some depth in the first groove (393G) and the second clip (385) is disposed at the depth D1 (fig 8) in the second groove (375); wherein a ratio of the depth D1 to the tire thickness T1 has some value; wherein a ratio of tire thickness T1 to a pitch radius PR of at least one of the bearings has some value (tire having thickness is inherent; pitch radius is inherent; and thus ratio must be inherent because it is based on other inherent features); a distance R1 (fig 6A, half of D1) defined between an exterior surface of the first outer ring to a shaft axis A and a distance R2 (half of D2) defined between the shaft axis A and an interior surface of the tire; wherein the interference fit between R1 and R2 is 0.013 to 0.014 inches (paragraph [0064]).  
Pallini discloses multiple embodiments in Figures 1, 5, and 9. The rejection of Claim 25 is based primarily on the embodiment of Pallini disclosed in Figure 5. While paragraphs [0051], [0055] of Pallini contemplate additional modifications to the embodiment illustrated in Figure 5, Pallini does not clearly and unambiguously disclose 

Steel (Wikipedia page) teaches: the use of steel, for the purpose of providing a material with high strength, high hardness, corrosion resistance, less proneness to metal fatigue, at low cost.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Paragraph [0062] of Pallini discloses that the acetal homopolymer provides the benefits of long term fatigue 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the embodiment of Figure 5 of Pallini with: the composition of the tire consisting of a metallic material (specifically steel), as taught by Steel (Wikipedia page), for the purpose of providing a material with high strength, high hardness, corrosion resistance, less proneness to metal fatigue, at low cost.

The embodiment of Figure 9 of Pallini teaches: a first ball bearing (230) and a second ball bearing (260), the first ball bearing having a first plurality of spherical balls (254) disposed between the first inner ring (250) and a first outer ring (240), the second ball bearing having a second plurality of spherical balls (284) disposed between the second inner ring (280) and a second outer ring (270), the first outer ring and the second outer ring extending at least partially into the interior area of the tire (200), wherein the first inner ring (250) axially abuts the second inner ring (280), the first outer ring (240) axially abuts the second outer ring (270) and the flange (fig 9 illustrates a flange at end of 100).
Paragraph [0051] of Pallini indicates that the embodiment of Figure 5 can be provided with ball bearings instead of cylindrical roller bearings, while paragraph [0055] of Pallini indicates that the one-piece, monolithic outer ring of the embodiment of Figure 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: simple substitution of one known element for another to obtain predictable results. In the instant case, the embodiment of Figure 5 of Pallini contained a device which differed from the claimed device by the substitution of the ball bearings of the embodiment of Figure 9 of Pallini. One of ordinary skill in the art could have substituted the known ball bearings of the embodiment of Figure 9 of Pallini for the cylindrical roller bearings of the embodiment of Figure 5 of Pallini to achieve predictable results, specifically that the ball bearings would allow for a higher load capacity and less friction while allowing for some misalignment between the inner and outer race rings within the ball bearings. Furthermore, one of ordinary skill in the art recognizes that providing Figure 5 of Pallini with separate first and second outer rings, as taught by Figure 9 of Pallini, would result in a combination disclosing that the second outer ring axially abuts the second clip engaging the second groove because the outer ring (340) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the ball bearings of the embodiment of Figure 9 of Pallini for the roller bearings of the embodiment of Figure 5 of Pallini, and thus to have provided the embodiment of Figure 5 of Pallini with: a first ball bearing and a second ball bearing, the first ball bearing having a first plurality of spherical balls disposed between the first inner ring and a first outer ring, the second ball bearing having a second plurality of spherical balls disposed between the second inner ring and a second outer ring, the first outer ring and the second outer ring extending at least partially into the interior area of the tire, wherein the first inner ring axially abuts the second inner ring, the first outer ring axially abuts the second outer ring and the flange, and the second outer ring axially abuts the first outer ring and the second clip engaging the second groove; as taught by Figure 9 of Pallini and Rolling-element bearing (Wikipedia page), for the purpose of providing ball bearings that allow for a higher load capacity and less friction while allowing for some misalignment between the inner and outer race rings within the ball bearings, and because it is no more than the simple substitution of one known element for another to achieve predictable results.  See MPEP 2143(B).

Pallini teaches: that the second clip is disposed at the depth D1 in the second groove, for the purpose of optimizing the fit between the second clip and the second groove such that the second clip does not wear into and degrade the tire (paragraph [0061]).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: use of a known technique to improve similar devices (methods, or products) in the same way. -In the instant case, the embodiment of Figure 5 of Pallini contained a "base" device upon which the claimed invention can be seen as an "improvement" by the inclusion of the specific fit between the first clip and the first groove as claimed. For example, while the second groove is not disposed within the shaft (because the second groove is disposed in the tire), the second groove and the first groove are comparable devices as each are grooves that receive clips that axially fix a bearing ring, and one of ordinary skill in the art recognizes that applying the same fit between the second clip and second groove to the first clip and first groove would provide the predictable result of optimizing the fit between the first clip and the first groove such that the first clip does not wear into and degrade the shaft. Therefore, one of ordinary skill in the art is reasonably motivated to apply the improvement related to the fit between the second clip and the second groove to the fit between the first clip and the first groove.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the embodiment of Figure 5 of Pallini with: the first clip is disposed at the depth D1 in the first groove, as taught by the fit between the second clip and the second groove of Pallini, for the purpose of optimizing the fit between the first clip and the first groove such that the first clip does not wear into and degrade the shaft, and because it has been held that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in 

Paragraph [0061] of Pallini demonstrates that one of ordinary skill in the art is already motivated to optimize the feature of the depth D1 (see also fig 8 of Pallini), and the instant application does not demonstrate that the claimed range is critical or produces unexpected results. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, because Pallini already demonstrates the motivation to optimize the claimed range and because the instant application does not demonstrate that the claimed range is critical or produces unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the embodiment of Figure 5 of Pallini, through routine experimentation, with: the ratio of the depth D1 to the tire thickness T1 is between 0.17 and 0.19.

Herber (US 6,267,510) demonstrates that one of ordinary skill in the art is already motivated to optimize the specific pitch radius, for the purpose of providing a thick-walled outer ring that optimizes the maximum Hertzian stress arising within the device (column 1, lines 53-58). In other words, Herber demonstrates that modifying the thickness of the tire and the pitch radius produces predictable benefits, and the instant application does not demonstrate that the claimed range is critical or produces In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, because Herber demonstrates the motivation to optimize the claimed range and because the instant application does not demonstrate that the claimed range is critical or produces unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the embodiment of Figure 5 of Pallini, through routine experimentation, with: the ratio of tire thickness T1 to the pitch radius PR of at least one of the bearings is between 0.18 and 0.19.

Paragraph [0064] of Pallini discloses a specific value for the interference fit, and thus paragraph [0064] of Pallini demonstrates that one of ordinary skill in the art is already motivated to optimize the interference fit and thus the ratio of R1 to R2. Furthermore, Interference fit (Wikipedia page) demonstrates that it is well-known to one of ordinary skill in the art to optimize interference fits, and the instant application does not demonstrate that the claimed range is critical or produces unexpected results. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, because Pallini and Interference fit (Wikipedia page) demonstrate the motivation to optimize the claimed range and because the instant application does not demonstrate that the claimed range is critical or produces unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided .
Response to Arguments
Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive.
Re 8, 25, Applicant argues that nowhere in the entire disclosure of Pallini does Pallini contemplate forming the tire out of metal.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Claims 8/25 are rejected based on a combination of Pallini and Steel (Wikipedia page). Steel (Wikipedia page) teaches the use of steel and thus forming the tire out of metal is disclosed by the resulting combination.
Re 8, 25, Applicant argues: Pallini could not have assembled the cam follower if metal were used as the material for the tire because a metal tire would melt before it could be sufficiently thermally expanded for the required clearance in any of the embodiments shown in Pallini, and thus it would be obvious to one skilled in the art that such a press fit with a metal tire would not be feasible. 
In response to Applicant’s arguments, Applicant’s arguments are unsupported by any specific, articulated technical reasoning. For example, as demonstrated by Interference fit (Wikipedia page), interference fits achieved through thermal expansion and/or contraction are well-known, and it is well-known to utilize thermal expansion 
Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). In the instant case, rebuttal evidence related to the state of the art, the level of skill in the art, and the beliefs of those skilled in the art must be supported by factually supported objective evidence. See, e.g., In re Oelrich, 579 F.2d 86, 91 - 92, 198 USPQ 210,214 (CCPA 1978). Rebuttal evidence related to the failure of others, that the claimed invention yields unexpectedly improved properties or properties not present in the prior art must also be supported by factually supported objective evidence. See MPEP 2145. In the instant case, Applicant has not provided any objective evidence supporting Applicant’s assertions and thus Applicant’s arguments are not persuasive.
Re 8, 25, Applicant argues: Pallini’s device could not operate without the tire and that because substituting Pallini’s polymer tire with a metal tire would make it impossible 
In response to Applicant’s arguments, as set forth above, Applicant’s arguments about modifying the material of the tire making Pallini impossible to assemble are unsupported by any specific, articulated technical reasoning or factually supported objective evidence and thus not persuasive. 
Regarding Applicant’s argument that Pallini could not operate without the tire, the proposed modification does not eliminate the tire and thus Applicant’s argument is related to a theoretical modification that was not actually proposed within the Final Rejection dated 4/9/2021 or the instant Office Action, and thus Applicant’s argument is not persuasive.
Re 8, 25, Applicant argues: that even if Pallini could somehow assemble the device with a metal wheel, one of ordinary skill in the art would be deterred from doing so.
In response to Applicant’s arguments, Applicant’s arguments are unsupported by any specific, articulated technical reasoning or factually supported objective evidence and are thus unpersuasive. 
Re 8, 23, Applicant argues: in the Final Rejection dated 4/9/2021 (and by extension the instant Office Action) the Examiner merely repeated the general properties of steel from the Wikipedia page without actually applying it to Pallini’s device, as if the Wikipedia page is some kind of panacea to support obviousness of any component of any device being made of steel, and in doing so, the Examiner has failed to support the conclusion of obviousness. 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In the instant case, the Final Rejection indicated the limitations that Pallini disclosed (see page 3), the limitations that Pallini did not disclose (see page 4), the teaching of the prior art (see page 4) including explicitly articulated benefits within the teaching. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006). Applicant’s argument that an explicit advantage recognized within the teaching reference utilizing the Teaching, Suggestion, Motivation Obviousness Framework is not sufficient to sustain a conclusion of obviousness is not persuasive.
Re 8, 23, Applicant argues: that one skilled in the art would recognize that steel would be an unsuitable material for Pallini’s wheel because there would be metal-to-metal contact between the tire and metal cam, and therefore lubrication would be required, that lubrication could contaminate the metal cans being manufactured in the 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lack of lubrication) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, if Applicant’s arguments were assumed to be true about the metal-to-metal contact, the instant claimed invention would be subject to the same drawbacks, however, the instant application has not disclosed how Applicant as mitigated these issues. In other words, Applicant’s arguments taken to their logical conclusion could suggest 35 USC 112(a) issues for the instant application if Applicant argues that certain technical features are required for implementation but that Applicant hasn’t disclosed what those technical features are. Therefore, Applicant’s arguments are not persuasive. 
Re 11, 25, Applicant argues that the claimed range of “a ratio of the depth D1 to the tire thickness T1 is between 0.17 and 0.19” is critical for withstanding axial forces, retaining the first outer ring and second outer ring, allowing the first outer ring and second outer ring to rotate around the shaft, and maintaining sufficient material thickness to meet strength and wear requirements.
In response to Applicant’s arguments, Applicant can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.").
In the instant case, there is no demonstration of tests inside and outside the claimed range demonstrating any kind of results for the limitation “a ratio of the depth D1 to the tire thickness T1 is between 0.17 and 0.19.” Furthermore, the stated benefit of withstanding axial forces and axially retaining the first and second outer rings is the benefit already recognized by Pallini (see paragraphs [0060], [0060]), and thus 
Re the claims, Applicant argues that proper claim construction…demands interpretation of the entire claim in context, not a single element in isolation, and that the specification discloses the unexpected results of the combination of the dimensional features in paragraph [0068]: “a significant and unexpected improvement in bearing life expectancy for a maintenance free cam follower has been demonstrated herein” (emphasis in Applicant’s original arguments).
In response to Applicant’s arguments, as indicated above, Applicant has not provided any statistical data commensurate in scope with the claim limitations to support a finding of unexpected results. It is not sufficient for Applicant to simply use the words “unexpected improvement” or “unexpected results” within arguments or the specification without providing statistical data commensurate in scope with the claimed limitations. Therefore, Applicant’s arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656   

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656